Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 6, 1969, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. Judgment reversed, on the law and the facts, plea vacated and ease remitted to said court for further proceedings in accordance herewith. Defendant’s recitation of the circumstances surrounding the commission of the crime to which he was pleading guilty, manslaughter in the first degree (the indictment having been for murder), did not clearly establish his guilt thereof. The trial court, therefore, should not have accepted the plea without inquiring further with regard to defendant’s story of the crime and whether or not he still wished to offer such a plea (People v. Serrano, 15 N Y 2d 304; People v. Valiente, 28 A D 2d 983; People v. Henriquez, 29 A D 2d 984; see, also, People v. Nixon, 21 N Y 2d 338, 344). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.